GIERKE, Judge
(concurring in part and in the result):
I agree with the majority that admission of Major Treanor’s testimony was not plain error. In my view, Major Treanor’s testimony should be considered in terms of relevance, not the rules of professional responsibility. Major Treanor appeared before the court-martial as a witness, not as an advocate. As a witness, he came under the exception to the general prohibition against testimony by attorneys. The exception is cited in the majority opinion and conceded in the defense brief. 45 MJ at 155.
The objectionable portion of Major Treanor’s testimony was that there was a “legitimate basis” for the charges. His testimony was offered to rebut a defense claim that Major Treanor had contaminated the victim’s testimony by a suggestive pretrial interview. In my view, Major Treanor’s belief that there was a “legitimate basis” for the charges is irrelevant to an allegation that he contaminated the victim’s testimony. See Hawai'i v. Baron, 80 Hawai'i 107, 905 P.2d 613, 622 (1995) (trial court abused its discretion by not precluding the testimony of the screening prosecutor about alleged child abuse victim’s credibility).
I am satisfied, however, that admission of Major Treanor’s testimony was not plain error. His vouching for the witness was not emphasized in argument. To the contrary, trial counsel emphasized the absence of suggestive questioning. When a court member asked if there was any available testimony to help them decide who was telling the truth, the military judge instructed the members as follows:
Members, the credibility of any witness, including Sergeant Cox [appellant], is up to the members. Military rules don’t allow us to bring on witnesses who will give their opinions as to whether any particular person is telling the truth in this case, so that’s going to be up to the members.
The focus of the case was on the demeanor and credibility of the witnesses and the circumstances supporting their credibility. No one suggested that the members should convict appellant because Major Treanor thought appellant was guilty. Accordingly, I am satisfied that any suggestion by Major Treanor that he believed the witness was not plain error.
Regarding Issue II, I agree with the majority that there is no plain error.